COURT OF APPEALS OF VIRGINIA


Present:   Judges Elder, Bumgardner and Lemons


CATHERINE D. GIBBS
                                            MEMORANDUM OPINION *
v.   Record No. 2161-99-4                       PER CURIAM
                                               MARCH 7, 2000
JAMES C. GIBBS


              FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                     Kathleen H. MacKay, Judge

           (Judith M. Bragan, on brief), for appellant.

           (Cary S. Greenberg, on brief), for appellee.


     Catherine D. Gibbs (wife) appeals the decision of the circuit

court denying her motion to suspend the final decree of divorce

entered August 16, 1999.    The decree affirmed, ratified, and

incorporated, but did not merge, a Marital Settlement Agreement

signed by wife and James C. Gibbs (husband), with the assistance

of their respective counsel, on August 13, 1999.     On appeal, wife

contends that the trial court abused its discretion in denying her

motion because she presented evidence that she was not competent

at the time she signed the marital settlement agreement.    Upon

reviewing the record and briefs of the parties, we conclude that

this appeal is without merit.   Accordingly, we summarily affirm

the decision of the trial court.   See Rule 5A:27.


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
     Wife contends that, because she took prescription sedatives

pursuant to a doctor's instructions beginning August 12, 1999,

she was not competent on August 13, 1999 to sign the marital

agreement.   "Marital property settlements entered into by

competent parties upon valid consideration for lawful purposes

are favored in the law and such will be enforced unless their

illegality is clear and certain."      Cooley v. Cooley, 220 Va.

749, 752, 263 S.E.2d 49, 52 (1980).     As the party seeking to set

aside the decree, wife bore the burden to present sufficient

evidence to prove that she was incompetent at the time she

signed the agreement.

     The record demonstrates that wife and husband appeared in

court on August 13, 1999.   The trial court entered an order that

day setting out certain stipulations and agreements of the

parties.   Later that day, counsel for both parties conducted

further negotiations on the proposed marital agreement,

culminating in a final agreement.   The parties executed the

agreement that evening, initialing each page.     Counsel also

endorsed without exception the proposed final decree, which was

entered on August 16, 1999.

     During the September 10, 1999 hearing on wife's motion to

suspend entry of the final divorce decree, wife's new counsel

presented an affidavit from a psychiatrist indicating that he




                               - 2 -
prescribed a sedative for wife on August 12. 1   A letter to wife

from the psychiatrist attached to the affidavit indicated that

wife took the prescribed medication.   Wife presented no other

evidence concerning her competency on August 13, 1999.    Her

counsel acknowledged that there was no issue of fraud in

connection with the execution of the agreement.

     The trial court ruled that wife failed to demonstrate that

she was incompetent to enter into the marital agreement on

August 13, 1999.   The court further noted that the terms of the

agreement were not so unfavorable to wife that it demonstrated

she was incompetent.

     Based upon our review of the record, we find neither clear

factual error nor abuse of discretion in the trial court's

decision.   Accordingly, the decision of the circuit court is

summarily affirmed.

                                                         Affirmed.




     1
       Husband objected to the admission of the affidavit into
evidence because he had no opportunity to cross-examine the
affiant.

                               - 3 -